Citation Nr: 0006188	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-27 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
mitral valve prolapse prior to January 12, 1998.

2.  Entitlement to an evaluation in excess of 60 percent for 
mitral valve prolapse since January 12, 1998.

3.  Entitlement to an increased evaluation for Graves' 
disease, currently evaluated as 10 percent disabling.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The veteran, who had active, service 
from May 1986 to June 1991, appealed that decision to the 
Board.  

The Board notes that the veteran's representative argues, in 
a January 2000 informal hearing presentation, that the 
evidence of record raises an inferred claim for a 
psychological problem secondary to service-connected Graves' 
disease.  This claim is REFERRED to the agency of original 
jurisdiction.


FINDINGS OF FACT

1.  The veteran's mitral valve prolapse is productive of 
paroxysmal tachycardia and a left ventricular ejection 
fraction of 40 to 45 percent, but is not productive of 
enlargement of the heart, dyspnea on slight exertion, or 
signs of congestive failure; at 4 METs of exertion, there is 
no evidence of dyspnea, fatigue, angina, dizziness, or 
syncope.

2.  The veteran's is clinically euthyroid and Graves' disease 
is not productive of fatigability, constipation, or mental 
sluggishness.

3.  An unappealed November 1991 rating decision denied 
service connection for hearing loss. 

4.  The evidence associated with the claims file subsequent 
to the November 1991 rating decision does not tend to 
establish any material fact which was not already of record 
at the time of that rating decision and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran's mitral valve prolapse meets the criteria 
for a 60 percent evaluation prior to January 12, 1998.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Code 7000 (prior to January 12, 1998). 

2.  The criteria for an evaluation in excess of 60 percent 
for the veteran's mitral valve prolapse have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Code 7000 (1999); 38 C.F.R. § 4.104, Diagnostic 
Code 7000 (prior to January 12, 1998). 

3.  The criteria for an evaluation in excess of 10 percent 
for the veteran's Graves' disease have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.119, 
Diagnostic Codes 7900 and 7903 (1999).

4.  The November 1991 rating decision which denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.385, 20.302, 20.1103 
(1999).

5.  The evidence received since the November 1991 rating 
decision is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation of Service-Connected Disabilities

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  See 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 




A.  Mitral valve prolapse

The evidence shows that the veteran was diagnosed with mitral 
valve prolapse during his period of active military service.  
As a result, a November 1991 rating decision granted service 
connection for mitral valve prolapse with chest pain and 
assigned a 30 percent disability evaluation from June 1991.  
The veteran filed a claim in October 1996 requesting an 
increased evaluation for this service-connected disability. 

In connection with his claim, the RO considered private July 
1996 reports showing treatment for complaints of chest pain 
and a rapid heart rate.  On admission, the veteran reported 
discomfort in his left upper chest that radiated to the left 
shoulder.  It was noted that the veteran had a history of 
mitral valve prolapse.  Physical examination showed a blood 
pressure reading of 125/72 with a pulse of 96.  The heart had 
a regular rate and rhythm with no murmurs heard.  A 12-lead 
electrocardiogram (EKG) showed a normal sinus rhythm with a 
ventricular rate of 97.  There was no evidence of ischemic 
changes or preexcitation.  Pulse rate intervals were normal, 
and chest X-rays were unremarkable.  The physician's 
impression was history of intermittent rapid heart rates.  
The physician commented that he was unable to determine the 
cause of the veteran's rapid heart rate, but indicated that 
his symptoms were not primarily due to cardiac ischemia. 

VA outpatient treatment reports dated from September 1995 to 
October 1996 show that the veteran continued to seek 
treatment for chest pain and heart palpitations.  These 
reports reflect that, at least at times, the veteran's 
cardiac symptoms were related to anxiety.  An August 1996 
entry, for instance, noted that the veteran's only 
abnormality on laboratory testing was an increased level of 
dioxide due to hyperventilating from anxiety.  The diagnoses 
were anxiety disorder and depression.  The veteran was seen 
later that month for complaints of chest pain, palpitations, 
nausea, and numbness of the legs.  After Holter testing 
showed "nothing too abnormal," a cardiologist determined 
that the veteran's symptoms were due to anxiety.  In October 
1996, the veteran was diagnosed with supraventricular 
tachycardia and mitral valve prolapse.  Overall, these 
reports consistently showed that the veteran's heart had a 
regular rate and rhythm.

The veteran underwent a VA cardiac examination in January 
1997 to determine the nature and manifestations of his mitral 
valve prolapse.  A report from that examination noted that 
the veteran had not lost any weight.  Physical examination 
showed a blood pressure reading of 110/70 and a pulse of 84 
and regular.  The cardiac size was indeterminate.  There was 
an intermittent "clicky" quality to the first heart sound 
(S1) and a very faint grade 1/2 to 1 early systolic murmur in 
the supine position.  The murmur could not be heard while the 
veteran was sitting or squatting.  Cardiac tones were 
regular.  The systole and diastole were predominately clear.  
The examiner noted that, although he thought a mid-systolic 
click was present when examined last August, no such click 
was heard on current examination.  No evidence of congestive 
heart failure was observed.  A transthoracic EKG disclosed 
that the left ventricular ejection fraction was 40 to 45 
percent. 

Based on these findings, the examiner concluded that the 
veteran had mitral valve prolapse, diagnosed in 1990, of no 
hemodynamic significance.  The examiner commented that 
findings with respect to this diagnosis would fluctuate, as a 
click or murmur may be heard one day, with no such 
abnormality detected on the following day.  The examiner 
stated that he did not hear a loud, large crescendo blowing 
systolic murmur consistent with significant mitral 
insufficiency.  The examiner also diagnosed the veteran with 
history of supraventricular tachycardia with fairly normal 
Holter monitor.  The examiner added that the veteran's 
Graves' disease had been a factor with his palpitations and 
supraventricular tachycardia, which appeared to be 
controlled.  The examiner did not believe that the 
supraventricular tachycardia was related to the mitral valve 
prolapse.  He also indicated that the mitral valve prolapse 
was of no significant consequence, as there had never been 
any infection of the valve or evidence of shortness of 
breath.  It was further noted that the veteran's palpitations 
could be explained, in part, by his hypothyroidism, and that 
exogenous factors such as caffeine intake were contributing 
to palpitations and other symptoms.  The examiner opined that 
the veteran's mitral valve prolapse had not progressed. 

After reviewing the foregoing evidence, the RO issued a 
rating decision in April 1997 denying the veteran's claim of 
entitlement to an evaluation in excess of 30 percent for his 
service-connected mitral valve prolapse.  The veteran 
responded by perfecting a substantive appeal.  In his VA Form 
9 (Appeal to Board of Veterans' Appeals) submitted in January 
1997, the veteran challenged the finding that his heart 
palpitations were related to anxiety.  

Private clinical records dated in October 1997 reflect that 
the veteran sought treatment for complaints of transient 
episodes of a rapid heart rate and numbness in the left side 
of his neck, left shoulder, and both calf areas.  It was 
noted that the veteran was on Cardizem.  His blood pressure 
was 139/91 and pulse was 71 and regular.  The heart had a 
regular rhythm with a grade 2/6 to 3/6 systolic murmur heard, 
which was more pronounced along the left sternal border and 
at the apex, with some transmission to the left.  The 
physician noted that the veteran's slightly diminished 
sensation over both calf areas involved both S1 and S2 
dermatome distributions, which was somewhat unusual with no 
other involvement.  A 12-lead EKG was normal.  The veteran 
was diagnosed with transient tachyarrhythmia, subjective 
hypesthesia of both calf areas, and mitral valve prolapse.  

The veteran testified before a hearing officer at the RO in 
November 1997 concerning the severity of his mitral valve 
prolapse.  The veteran maintained that this condition was 
productive of symptoms consistent with a heart attack, such 
as palpitations, nausea, hot flashes, a sensation of 
tightness in his chest, and numbness in his extremities.  He 
stated that he would experience symptoms after just several 
hours of working at his job, which involved manual labor.  
According to the veteran, a physician recommended that he get 
a job which did not require manual labor. 

The veteran continued to seek VA treatment for cardiac 
symptoms from November 1996 to June 1997.  The veteran was 
seen in December 1996, at which time his heart had a regular 
rhythm and rate.  It was noted that the supraventricular 
tachycardia was stable.  A February 1997 entry noted that the 
veteran may have angina.  An April 1997 report indicated that 
the veteran was seen for atypical chest pain.  In June 1997, 
it was reported that the veteran had complaints associated 
with non-cardiac chest pain, depression and continued 
shortness of breath. 

The veteran was hospitalized at a VA medical center in 
February 1997 for complaints of intermittent left chest 
discomfort.  The veteran reported that he had been suffering 
from episodes of chest pain two to three times a week for the 
past three and a half years.  The pain was described as a 
stabbing, squeezing sensation in the left area of the chest.  
This pain had been treated with Diltiazem and Paroxetine.  
The veteran explained that he had experienced nine such 
episodes three days prior to admission.  He said these 
episodes lasted from 5 to 15 minutes and ranged in severity 
from 3 to 5 on a pain scale of 0 to 10.  He said that pain 
and numbness would occasionally radiate to his left arm.  He 
also reported episodes of sweating and palpitations, but 
denied nausea, vomiting, weakness, and shortness of breath.  
The veteran related that he did not have to stop his 
activities during these episodes.  

On cardiovascular examination, the veteran's heart 
demonstrated a regular rate and rhythm.  The chest was clear 
to auscultation bilaterally.  An EKG showed normal sinus 
rhythm.  Stress thallium testing was negative.  The physician 
concluded that the most likely etiology of the veteran's 
chest pain continued to be mitral valve prolapse.  It was 
also noted that there was no evidence of ischemia on the 
thallium testing.  The assigned diagnoses were (1) atypical 
chest pain, status post negative thallium, double product 
showed no signs of ischemia, non-cardiac etiology likely; and 
(2) mitral valve prolapse, diagnosed by echocardiogram.

An April 1998 VA cardiology examination report included a 
medical opinion that the veteran's paroxysmal tachycardia was 
clearly related to his mitral valve prolapse as opposed to 
his thyroid disease.  This opinion was based on the fact that 
tachycardia episodes had persisted through the years and 
occurred at rest and with exercise.  The veteran explained 
that these episodes had been decreasing in frequency, from 
two to three times a week in the past to only two to four 
times a month currently.  However, the episodes had been 
increasing in intensity.  He also said that the tachycardia 
would last anywhere from 5 to 15 minutes, with a pulse in the 
range of 140 to 150.  It also was noted that the veteran 
experienced episodes of atypical chest pain of a squeezing 
nature which would last up to 5 minutes and occur 
approximately twice a week.  These episodes were described as 
exertional in character, but would occur at rest from time to 
time.  The veteran added that he was still able to play golf 
and take walks, but said he would not participate in any 
vigorous activities for fear of developing either chest pain 
or tachycardia. 

On physical examination, the veteran's chest was clear to 
percussion and auscultation.  The heart was not enlarged.  
There was a mid-systolic click, but no third heart sound (S3) 
or edema.  The examiner diagnosed with veteran with (1) 
mitral valve prolapse; and (2) atypical chest pain and 
paroxysmal tachycardia, both existing as manifestations of 
mitral valve prolapse, Functional Class II, according to the 
New York Heart Association.  The examiner indicated that the 
veteran was up to 4 METs of exertion. 

On VA examination in June 1999, the veteran's blood pressure 
was 138/84 with a pulse of 84.  Cardiac examination revealed 
a Grade I to IV systolic murmur most pronounced along the 
left lower sternal border but also audible at the apex.  No 
third or forth heart sounds were present, and no jugular 
venous distention was observed.  X-rays of the chest were 
unremarkable.  As this was an examination for the veteran's 
thyroid condition, no cardiac diagnosis was provided. 

In a September 1999 rating decision, the RO determined that 
the hearing officer's decision issued in May 1998 constituted 
clear and unmistakable error by not assigning a 60 percent 
evaluation for the veteran's mitral valve prolapse, effective 
as of January 12, 1998.  The RO determined that findings 
contained in the January 1997 examination report were 
consistent with a 60 percent evaluation under the new 
criteria pertaining to the cardiovascular system.  

The RO assigned January 12, 1998, as the effective date of 
increase because this was the date that VA issued new 
regulations for evaluating cardiac conditions.  As the 
effective date of increase did not go back to the date of 
claim, two issues must be adjudicated.  The Board must 
determine whether the veteran's mitral valve prolapse 
warrants an evaluation in excess of 30 percent prior to 
January 12, 1998, and, determine whether this condition 
warrants an evaluation in excess of 60 percent since January 
12, 1998.  

1.  Evaluation prior to January 12, 1998

The RO evaluated the veteran's service-connected mitral valve 
prolapse by analogy under Diagnostic Code 7000 for rheumatic 
heart disease.  Prior to January 12, 1998, this diagnostic 
code provided a 30 percent evaluation after termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations, during 
the episode or recurrence, for three years, or diastolic 
murmur with characteristic EKG manifestations or definitely 
enlarged heart.  A 60 percent evaluation was assigned where 
the heart was definitely enlarged; or if there was severe 
dyspnea on exertion, elevation of systolic blood pressure, or 
such arrhythmias as paroxysmal tachycardia; or where more 
than light manual labor was precluded.  Finally, a 100 
percent evaluation was provided where there was definite 
enlargement of the heart confirmed on x-ray and clinically; 
dyspnea on slight exertion; rales, pretibial pitting at the 
end of the day or other definite signs of beginning 
congestive failure; or, if more than sedentary employment was 
precluded.  38 C.F.R. § 4.104, Diagnostic Code 7000 (Prior to 
January 12, 1998).

Applying the criteria to the facts of this case, the Board 
finds that a 60 percent evaluation is warranted for the 
veteran's mitral valve prolapse prior to January 12, 1998.  
As noted, a 60 percent evaluation is assignable under the 
former criteria where the heart is definitely enlarged, or if 
there is severe dyspnea on exertion, elevation of systolic 
blood pressure, or with such arrhythmias as paroxysmal 
tachycardia; or where more than light manual labor is 
precluded.  Here, the April 1998 VA examination report 
contained a medical opinion that the veteran's paroxysmal 
tachycardia was clearly related to his service-connected 
mitral valve prolapse.  Based on this opinion, the Board 
finds that a 60 percent evaluation is warranted under 
Diagnostic Code 7000 for the veteran's mitral valve prolapse 
for the period prior to January 12, 1998. 

In reaching this decision, the Board also finds that an 
evaluation higher than 60 percent is not warranted for this 
condition prior to January 12, 1998.  Here, the clinical 
evidence contradicts of finding of definite enlargement of 
the heart, dyspnea on slight exertion, rales, pretibial 
pitting at the end of the day or other definite signs of 
beginning congestive failure, or that more than sedentary 
employment is precluded.  VA examination in April 1998 
specifically found that the veteran's heart was not enlarged.  
The evidence also does not show that the veteran has 
experienced dyspnea on slight exertion.  The January 1997 VA 
examination report noted that there had never been any 
evidence of shortness of breath.  The veteran also stated at 
his April 1998 VA examination that he was still able to play 
golf and take walks, which is inconsistent with a finding of 
dyspnea on slight exertion.  In addition, the January 1997 VA 
examination report noted that there was no evidence of 
congestive heart failure.  Finally, the evidence does not 
reflect that the veteran is precluded from performing more 
than sedentary employment, as the veteran is currently 
employed part-time in customer service at an airport and 
works part-time as a private investigator.  In short, the 
preponderance of the evidence is against an evaluation in 
excess of 60 percent for the veteran's mitral valve prolapse 
for the period prior to January 12, 1998. 

2.  Evaluation after January 12, 1998

By regulatory amendment effective January 12, 1998, VA issued 
new regulations for the evaluation of cardiovascular 
disorders, as set forth in 38 C.F.R.  § 4.104, Diagnostic 
Codes 7000-7017.  See 61 Fed. Reg. 65207-65244 (1998).  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
effective date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  Id.; Rhodan v. West, 12 Vet. App. 55, 57 (1998).  
Therefore, as observed by the RO, any increase in the 
veteran's mitral valve prolapse based on the revised criteria 
cannot become effective prior to January 12, 1998.

Under the revised criteria, a 60 percent evaluation is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  Finally, a 100 
percent evaluation is assigned where there is documented 
coronary artery disease resulting in: chronic congestive 
heart failure; or where a workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. 4.104, 
Diagnostic Code 7000 (1999).

Under the new criteria, one MET (metabolic equivalent) is the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner may be used.  Id.

For the period since January 12, 1998, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of the currently assigned 60 percent under both sets 
of criteria listed in Diagnostic Code 7000.  The medical 
evidence of record simply does not show that the veteran has 
ever suffered from coronary artery disease resulting in 
chronic congestive heart failure.  The record also does not 
document that a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope.  The April 
1998 VA examination report, for instance, disclosed that the 
veteran was up to 4 METs of exertion, at which time no 
evidence of dyspnea, fatigue, angina, dizziness, or syncope 
was reported.  The Board further points out that a 
transthoracic EKG performed in January 1997 revealed a left 
ventricular ejection fraction of 40 to 45 percent, which is 
obviously greater than 30 percent as listed in the criteria 
for a 100 percent evaluation.  Accordingly, a 100 percent 
evaluation is not warranted under either set of criteria 
pursuant to Diagnostic Code 7000.

3.  Conclusion

In conclusion, the Board finds that the evidence supports a 
60 percent evaluation for mitral valve prolapse, for the 
period from the date of the submission of the veteran's claim 
in October 1996, to January 12, 1998.  However, the 
preponderance of the evidence is against an evaluation in 
excess of 60 percent at any time during the period at issue, 
either prior to or following January 12, 1998.  In denying an 
evaluation higher than 60 percent, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 

B.  Graves' disease

In a November 1991 rating decision, the RO granted service 
connection for Graves' disease and assigned a 10 percent 
disability evaluation as of June 1991.  An April 1997 rating 
decision denied the veteran's claim for an increased 
evaluation for this condition.  The veteran disagreed with 
that decision, and this appeal ensued. 

In denying an increased evaluation, the RO considered VA 
outpatient treatment reports dated from September 1995 to 
October 1996.  These reports essentially show treatment for 
the veteran's thyroid condition, for which he was taking 
various medications.  An April 1996 entry noted that the 
veteran's blood pressure was 121/55, with a pulse of 68 beats 
per minute.  These treatment reports also show that the 
veteran was treated for depression, anxiety and chest pain.  
When seen in October 1996, a clinician noted that the 
veteran's Graves' disease was stable. 

In connection with this claim, the veteran was afforded a VA 
compensation examination in January 1997.  On examination, 
blood pressure was 110/70 and pulse was 84 and regular.  The 
veteran's height was 74 inches and his weight was 229 pounds.  
The thyroid was not enlarged, no tremor of the extended hands 
was observed, and no muscle weakness was present.  The 
veteran appeared to move quickly and exhibited a normal 
affect.  Based on these findings, the pertinent diagnosis was 
Graves' disease, status post presumptive propylthiouracil 
therapy and then radioactive iodine therapy with subsequent 
hypothyroidism, controlled.  The examiner opined that 
laboratory thyroid hormone levels were at the upper limits of 
normal.  The examiner also noted a diagnosis of history of 
supraventricular tachycardia with fairly normal Holter 
monitor.  He stated that the veteran's Graves' disease had 
been a factor regarding palpitations and supraventricular 
tachycardia, which appeared to be controlled.

In an April 1997 notice of disagreement, and at his hearing 
held in November 1997, the veteran reported symptoms of 
sluggishness, fatigability and mental disturbance.  The 
veteran testified that he suffered from mental sluggishness 
in that he was unable to remember instructions at work.  He 
also said that he suffered from chronic fatigue.  He related 
that he almost fell asleep at the wheel while driving to the 
hearing.  He said that he would get up at 7:00 a.m., but 
would have to take a nap by 11:00 a.m. due to exhaustion.  He 
also took three-hour naps in the afternoon and went to bed at 
11:00 p.m.  The veteran also explained that he often got 
"edgy" at home with his family. 

Private Emergency Department records in October 1997 
disclosed that the veteran's blood pressure was 139/91 and 
his pulse was 71 and regular.  The neck was supple without 
adenopathy or thyromegaly.  The heart had a regular rhythm 
with a grade 2/6 to 3/6 systolic murmur heard best along the 
left sternal border and at the apex with some transmission to 
the left.  No muscle weakness was present, as his major 
muscle groups demonstrated a 5/5 muscle function throughout.  
The treating physician's assessment included "transient 
tachyarrhythmia, consider excess exogenous thyroid 
replacement medication."   

The veteran was hospitalized at a VA medical center in 
February 1997 for complaints of intermittent left chest 
discomfort.  The veteran reported episodes of occasional 
sweating and palpitations.  He denied nausea, vomiting, 
weakness, and shortness of breath.  Examination of the neck 
showed no thyromegaly or nodules.  Cardiovascular examination 
was normal with a regular rate and rhythm.  The diagnosis 
were (1) atypical chest pain, non-cardiac etiology likely; 
(2) history of depression, treated on Paroxetine; (3) mitral 
valve prolapse; (4) Graves' disease, diagnosed in 1986, on 
Synthroid, status post ablation; and (5) reflux esophagitis. 

Additional VA treatment reports show continued treatment for 
the veteran's thyroid condition from November 1996 to June 
1997.  A December 1996 entry noted that the veteran's 
depression, hypothyroidism and supraventricular tachycardia 
were stable.  A February 1997 report noted that the veteran 
continued to smoke one and a half packs of cigarettes a day.  
When seen in March 1997, the veteran was observed to be 
alert.  In June 1997, the veteran reported complaints of non-
cardiac chest pain, depression and continued shortness of 
breath.  The veteran was also treated for depression by the 
VA from June 1997 to May 1999. 

The veteran underwent an additional VA examination in June 
1999 for his thyroid condition.  At that time, the veteran 
reported a thirty year history of smoking one pack of 
cigarettes a day.  He said that he worked as a private 
investigator.  Physical examination revealed a blood pressure 
reading of 138/84 and a pulse of 84 and regular.  His weight 
was 252 pounds.  The neck was supple without adenopathy and 
the thyroid gland was not palpable.  The extremities showed 
no evidence of cyanosis, clubbing, or edema, but a tremor was 
present.  Laboratory testing included the following thyroid 
function studies:  the free levothyroxine thyroxine (T4) was 
1.46 (normal), the total triiodothyronine (T3) was 106.5 
(normal), and the thyroid-stimulating hormone (TSH) was 6.96 
(acceptable).  Anti-thyroglobulin antibody titers and anti-
microsomal antibody titers were negative.  

Based on these findings, the examiner concluded with a 
diagnosis of "history of Graves' disease, clinically 
euthyroid at present."  The examiner also commented that the 
veteran's depression was only partially related to his 
hypothyroidism.  He observed that the veteran's past 
difficulties with depression were more related to being 
either hyperthyroid or hypothyroid as a result of 
medications.  The examiner explained, however, that the 
veteran was currently euthyroid and not complaining of 
depressive symptoms that were as severe as had been in the 
past. 

The veteran's service-connected Graves' disease has been 
evaluated under the criteria for evaluating the endocrine 
system.  38 C.F.R. § 4.119, Diagnostic Codes 7900, 7903.  
Diagnostic Code 7900 pertains to hyperthyroidism.  Under this 
code provision, a 10 percent evaluation is warranted for 
hyperthyroidism with tachycardia, which may be intermittent, 
and tremor.  A 10 percent evaluation is also assignable when 
continuous medication is required for control.  A 30 percent 
evaluation is warranted for hyperthyroidism with tachycardia, 
tremor, and increased pulse pressure or blood pressure.  A 60 
percent evaluation is appropriate when hyperthyroidism causes 
emotional instability, tachycardia, fatigability, and 
increased pulse  pressure or blood pressure.  A 100 percent 
evaluation is provided where there is thyroid enlargement, 
tachycardia (more than 100 beats per minute), eye 
involvement, muscular weakness, loss of weight, and 
sympathetic nervous system, cardiovascular or 
gastrointestinal symptoms.  38 C.F.R. § 4.119, Diagnostic 
Code 7900.

Diagnostic Code 7903 pertains to hypothyroidism, which 
provides a 10 percent rating for hypothyroidism manifested by 
fatigability, or continuous medication required for control; 
a 30 percent rating for fatigability, constipation, and 
mental sluggishness; a 60 percent rating for muscular 
weakness, mental disturbance, and weight gain; and a 100 
percent rating for cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia, and sleepiness. 
38 C.F.R. § 4.119, Diagnostic Code 7903.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the veteran's 
Graves' disease.  Initially, the Board points out that the 
veteran's Graves' disease has not been productive of 
hyperthyroidism while this claim has been pending.  
Consequently, the Board need only apply the provisions of 
Diagnostic Code 7903 (hypothyroidism) without consideration 
of Diagnostic Code 7900 (hyperthyroidism).  The Board notes 
that application of Diagnostic Code 7900 would not result in 
a rating in excess of 10 percent, as the criteria for the 30 
percent evaluation requires manifestation of three symptoms 
(tachycardia, tremor, and increased pulse pressure or blood 
pressure), of which the veteran manifests one, tremor.  The 
Board notes that, while paroxysmal tachycardia has been 
diagnosed, that symptom has been specifically attributed, by 
medical opinion of record, to the veteran's service-connected 
mitral prolapse, and has been considered in the veteran's 
evaluation under Diagnostic Code 7000.  Thus, that symptom 
may not be considered under Diagnostic Code 7900.  38 C.F.R. 
§ 4.14.

As noted, a 30 percent evaluation for hypothyroidism requires 
a showing of fatigability, constipation, and mental 
sluggishness.  The veteran testified at his hearing that he 
suffered from both mental sluggishness and fatigability.  
While the veteran's testimony that he becomes tired is 
certainly credible, the Board notes that the medical evidence 
of record does not confirm that the veteran has 
"fatigability" for purposes of evaluation of Graves' 
disease.  For example, the medical examinations reflect that 
the veteran does not have lid lag.  

The veteran's assertions that tiredness which precluded 
further employment as a heavy equipment operator is due to 
Graves' disease have not been confirmed by the clinical 
evidence of record.  None of the clinical evidence in 
connection with this claim has shown the veteran to be 
objectively sluggish or fatigued.  In fact, a VA examiner in 
January 1997 stated that the veteran appeared to move quickly 
and displayed a normal affect.  Moreover, the clinical 
evidence does not show, nor has the veteran alleged, that he 
suffers from constipation.  Thus, the evidence does not show 
that the veteran's hypothyroidism meets the criteria for a 30 
percent evaluation under Diagnostic Code 7903.

The Board observes that the veteran suffers from some form of 
mental disturbance and that he has gained weight during the 
pendency of this appeal, both of which are noted in the 
criteria for a 60 percent evaluation under Diagnostic Code 
7903.  In particular, the veteran has been treated for 
depression and anxiety, and his weight appears to have 
increased from 229 pounds in January 1997 to 252 pounds in 
June 1999.  Nevertheless, no evidence has attributed this 
weight gain to the veteran's Graves' disease.  In addition, 
the June 1999 VA examination report included the examiner's 
opinion that only part of the veteran's depression was 
attributable to hypothyroidism.  As such, the Board need not 
attribute all of the veteran's depression to his Graves' 
disease.  Mittleider v. West, 11 Vet. App. 181 (1998) (when 
it is not possible to separate the effects of the service-
connected condition from a nonservice-connected condition, 
such signs and symptoms be attributed to the service-
connected condition).  

The Board also emphasizes that the veteran's hypothyroidism 
appears to be well controlled on medication.  For example, an 
October 1996 VA treatment report noted that the veteran's 
hypothyroidism was stable.  Likewise, the January 1997 VA 
examination report noted that this condition was well 
controlled, while the June 1999 VA examination report noted 
that the veteran had a history of Graves' disease that was 
clinically euthyroid.  Given these findings, the veteran's 
Graves' disease is most consistent with a 10 percent 
evaluation under Diagnostic Code 7903.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for his service-connected Graves' 
disease.  Consequently, the doctrine of reasonable doubt need 
not be considered.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55-57.

C.  Consideration of an extra-schedular evaluation

The Board also finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There is no objective evidence indicating 
that either service-connected disability at issue has caused 
marked interference with his earning capacity or employment 
status (i.e., beyond that contemplated in the assigned 
ratings), necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the application of the 
regular schedular standards.  The record shows that the 
veteran has been employed as a private investigator, and has 
been hospitalized for a total of six days during the pendency 
of these claims.  Under these circumstances, the Board 
determines that further development for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell, 9 Vet. App. at 239; Shipwash v. Brown, 8 Vet. 
App. at 227.

II.  New and Material Evidence

The veteran claims that he currently suffers from bilateral 
hearing loss as a result of noise exposure in service.  
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R § 3.303(a).  
Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).

In this case, the RO denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
in a November 1991 rating decision.  That decision was based 
on a finding that there was no hearing loss disability for VA 
purposes.  The veteran was notified of that decision and of 
his appellate rights that same month but failed to seek 
appellate review within one year of notification.  Therefore, 
that decision is final and is not subject to revision upon 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  See 38 
U.S.C.A. § 5108. 

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material, which will be discussed below.  If "the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Second, if new and material evidence has 
been presented, the claim is reopened and must be considered 
based upon all the evidence of record, to determine whether 
it is well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).  Finally, if the claim is well grounded, and if 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled, the Board may evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998), citing 38 C.F.R. § 3.156(a).  This need not 
mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

The November 1991 rating decision which denied service 
connection for hearing loss is final, as it was the last 
disposition in which the claim was finally disallowed on any 
basis.  The relevant evidence at that time consisted of the 
veteran's service medical records and a report of a VA 
audiological evaluation report performed in October 1991.  
Consequently, the evidence that must be considered in 
determining whether the claim may be reopened based on new 
and material evidence is that added to the record since the 
November 1991 rating decision.

Since that rating decision, the pertinent clinical evidence 
includes two VA examination reports.  A report from a VA ear 
examination performed in May 1997 included the examiner's 
statement that the veteran had normal hearing bilaterally 
through 4000 Hz, and mild to moderate hearing loss at 6000 
and 8000 Hz.  Normal speech discrimination was demonstrated 
bilaterally.  The Board notes, however, that no audiological 
findings are associated with this examination report.  
Therefore, no hearing loss disability for VA purposes can be 
confirmed by this report.  

The veteran also submitted a VA audiological evaluation 
report dated in April 1998.  Findings from that evaluation 
revealed bilateral pure tone thresholds of 5 decibels at the 
500, 1000, 2000, and 3000 Hz levels and 20 decibels at the 
4000 Hz level, for an average of 9.  Speech recognition was 
98 percent for the right ear and 94 percent for the left. 

The Board finds that both of these reports are new, as they 
were not of record at the time of the November 1991 rating 
decision.  Nevertheless, neither report shows that the 
veteran has a hearing loss disability for VA purposes, as 
required under 38 C.F.R. § 3.385.  Thus, neither of these 
reports is probative of the central issue in this case.  See 
38 C.F.R. § 3.156.  For this reason, the Board finds that 
neither of the reports submitted since the November 1991 
rating decision "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge, 155 F.3d at 1359.

The Board has also considered the veteran's own lay 
statements in support of his claim, including testimony 
presented at his November 1997 hearing.  The Board finds, 
however, that these statements cannot be deemed material as 
defined under 38 C.F.R. § 3.156.  As discussed above, 
evidence is probative when it tends to prove, or actually 
proves, an issue.  See Routen, 10 Vet. App. at 186, citing 
Black's Law Dictionary 1203 (6th ed. 1990).  To be material, 
the evidence also should be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  These lay statements fail to meet 
both of these tests.  The Court has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991.  Here, 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or presence of a hearing loss 
disability.  Hence, these statements, unsupported by medical 
evidence, are neither probative to the central issue in this 
case nor so significant that they must be considered in order 
to fairly decide the merits of the claim.  

As a whole, the evidence received since the November 1991 
rating decision, when viewed either alone or in light of all 
of the evidence of record, does not tend to show that the 
veteran has a current hearing loss disability for VA 
purposes, as required under 38 C.F.R. § 3.385.  Therefore, it 
follows that new and material evidence has not been submitted 
subsequent to the November 1991 rating decision to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  Because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine may not be applied in this case.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

As the foregoing explains the need for competent evidence 
demonstrating that he currently suffers from a hearing loss 
disability for VA purposes, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim for service connection for this disability.  
See Graves v. Brown, 8 Vet. App. 522, 524 (1996). 



ORDER

Subject to the laws and regulations governing the award of 
monetary benefits, a 60 percent evaluation is granted for 
mitral valve prolapse for the period from the date of 
submission of the claim prior to January 12, 1998.

An evaluation in excess of 60 percent for mitral valve 
prolapse is denied.

An evaluation in excess of 10 percent for Graves' disease is 
denied. 

New and material evidence not having been submitted to reopen 
a claim for service connection for bilateral hearing loss, 
the appeal is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

